Por CUANTO, la sentencia apelada, declarando con lugar la de-manda sobre desahucio en precario, se dictó en 15 de marzo del co-rriente año y fué notificada por correo a los abogados de las deman-dadas-apelantes el día siguiente de su pronunciamiento, habiendo el Secretario de la Corte de Distrito de Humaeao archivado una copia de la notificación de sentencia en los autos del caso el mismo día 16 de marzo de 1934;
Por cuanto, las demandadas-apelantes radicaron el escrito de ape-lación en la. Secretaría de la Corte de Distrito de Humaeao el día 26 de marzo, o sea diez días después de radicada la notificación por el secretario;
Por Cuanto, tampoco se ha consignado la fianza que para apelar en los casos de desahucio en precario determina el artículo 631 del Código de Enjuiciamiento Civil, edición de 1933;
Por tanto, se declara con lugar la moción de la. parte apelada, y se desestima el recurso de apelación interpuesto por las demandadas.